Citation Nr: 1809686	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable initial rating for service-connected neck scar.  

3.  Entitlement to an initial disability rating in excess of 40 percent for traumatic brain injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1992 to January 2012.    

This matter comes before the Board of Veterans' Appeals (Board) from July 2013 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A hearing was not requested.

By correspondence dated April 2014, the Veteran changed representation from Veterans of Foreign Wars to Disabled American Veterans.  

The Board has re-characterized the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) to a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The RO previously denied a claim of entitlement to an initial rating in excess of 10 percent for a back scar.  This claim was addressed in an October 2013 statement of the case (SOC).  In a January 2014 VA Form 9, the Veteran indicated that he did not wish to appeal this claim.  The Board does not have jurisdiction over this claim.  

The Board additionally does not have jurisdiction over the Veteran's claim for an increased rating for bilateral hearing loss.  In June 2014, the RO granted service connection for bilateral hearing loss at an initial non-compensable rating.  The Veteran timely filed an NOD.  An SOC issued on February 14, 2017.  By statute, the Veteran had 60 days to file a VA Form 9.  See 38 C.F.R. § 20.302(b).  Since the 60-day deadline fell on Saturday, April 15, 2017, the Veteran had until the following Monday, April 17, 2017, to file his VA Form 9.  See 38 C.F.R. § 20.305(b).  

On May 8, 2017, the RO received a VA Form 9 from the Veteran.  The postmark on the accompanying envelope is May 4, 2017.  The Veteran entered "April 20, 2017" as the date of the form.  Since the VA Form 9 was apparently neither sent nor received until after April 17, 2017, it was not timely filed and the Board will therefore not assume jurisdiction over the increased rating claim for bilateral hearing loss at this time.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

Regarding the Veteran's claim for an acquired psychiatric disorder, the McLendon elements are satisfied.  Regarding the first element, in a June 2013 traumatic brain injury examination, a non-psychiatrist indicates that the Veteran has PTSD and depression.  Regarding the second element, the Veteran states that he was exposed to enemy fire while serving in Iraq.  Regarding the third and fourth elements, there is an indication that an acquired psychological disorder could be related to in-service exposure to enemy fire, but there is insufficient medical evidence of record by which the Board can make a decision.  The four McLendon elements are satisfied.  

In a July 2013 rating decision, the RO denied the Veteran's claim of entitlement to service connection for three psychiatric disorders, noting that the Veteran did not attend a June 23, 2013 VA examination.  In his August 2013 NOD, the Veteran indicated that he attended the June 2013 psychological examination.  There is no record that such an examination was held and there is no notice outside of the July 2013 rating decision that the Veteran missed this examination.  Where, as here, there is no record of notice and the McLendon elements are satisfied a remand is required for a VA psychological examination.  

A remand is also required for the Veteran's increased rating claim for a neck scar.  The Veteran's last scars examination was in June 2013.  Since that time, the Veteran has consistently argued that his neck scar is worse than what is reported in that examination.  Given the evidence of increased symptomatology and the length of time since the Veteran's last VA examination, a remand is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of this service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

A remand is also required so that the RO can issue an SOC regarding the Veteran's claim for a rating in excess of 40 percent for traumatic brain injury.  In June 2014, the RO granted service connection for traumatic brain injury at an initial rating of 10 percent under Diagnostic Code 8045.  In July 2014, the Veteran filed a notice of disagreement.  In a February 2017 rating decision, the RO increased the Veteran's initial rating to 40 percent and stated that this rating is "an award of all benefits sought on appeal for residuals of traumatic brain injury . . ., and that appeal is therefore considered satisfied in full."  

The highest schedular rating for traumatic brain injury is 70 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Since the February 2017 rating of 40 percent is less than the maximum benefit being awarded, the Veteran's claim remains in controversy.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Since the claim remains in controversy and the Veteran has filed a timely notice of disagreement, a remand is required for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

VA treatment records to August 30, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 31, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC for the issue of entitlement to a rating in excess of 40 percent for residuals of traumatic brain injury.  The issue is to be certified to the Board only if a timely substantive appeal is received.

2. Associate with the claims folder all records of the Veteran's VA treatment from August 31, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any acquired psychiatric disorder, including but not limited to depression, anxiety, and PTSD.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions.  

a. Identify all acquired psychiatric disorders currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder had its onset in service, including depression, anxiety, and PTSD, or was otherwise caused by an in-service disease or injury.

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

d. If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the response to the event or circumstance involved the psychological or a psycho-physiological state of fear, helplessness, or horror.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected neck scar.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

